DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 6/15/22 is acknowledged.

Claim Objections
	Claim 8 has the word comprising after UHMWPE, which appears like a typo.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a device that has the UHMWPE membrane for MD, does not reasonably provide enablement for RO or FO.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1 recites a UHMWPE nanoporous membrane. The details given for FO has this coated with hydrophilic agents, and no details are provided for use in RO. A hydrophobic nanoporous membrane with pore size 10 nm would not filter out salt from salt water, the salt ions having diameter well under 10 nm. There is no literature on this process either on a working RO or FO membrane having UHMWPE membranes. Therefore, it requires undue experimentation to make and use the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the flux as LMH, which is not normalized for pressure, without which the flux cannot be compared. Applicant’s process applies a vacuum for permeation in vapor phase.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-13 are rejected under 35 U.S.C. 102(a2) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Kondo et al (US 2020/0277465).
Claims are directed to a membrane for use in membrane distillation, tec., and is a UHMWPE nanoporous membrane. Such membranes are taught by Kondo for the purpose as battery separator, and other uses such as listed in [0007], [0109] and in the claims. They are of 10 nm pore size (Claims 1), hydrophilic coating with PEG, etc. [0116], oleophobic and hydrophilic (claim 4), plural layers [0007], biaxially stretched [0028], porosity >70% [0066], supported on polymer mesh or net [0107], UHDPE [0110], can be made from but no need for UHMWPE [0113]. These anticipate the claims 1-7.
Claims 8-13 are for its intended use, which is unpatentable. Claims 8-11 recite nothing more than what is in claims 1-7. Kondo teaches that the membrane is useful for vapor permeation (as in membrane distillation). Providing a vacuum pump in membrane distillation is  distillation is well-known and not a patentable invention. The vapor flux in claim 12 should be inherent, because the membrane in Kondo is the same as what is claimed. 

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a2) as being anticipated by Gao et al (US 2020/0360870).
	This has a different inventive entity and has an earlier priority date. This is the English version of the WO/2019/123019 application cited (page 6 of the spec.) as the membrane used in the invention. Therefore this reference anticipates the claims. The “plurality of layers” of the membrane does not make a patentable invention because it is pure replication. Notwithstanding, plurality of layers is obtained by simply folding or winding the sheet up for the purpose of storage and shipping.

Allowable Subject Matter
	Claim 1 can be made allowable by combining claims 4 and 5 with it.
	Gao et al (US 2019/0267594), which belong to the same applicant, also teaches UHMWPE nanoporous membranes with tensile strength as claimed. The UHMWPE membrane as claimed with the ultimate tensile strength and modulus of elasticity, in combination with  the hydrophilic coating/lamination and pore size 10 nm or less is not taught by any prior art and is patentable. The modulus in claim 4 is assumed to be modulus of elasticity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777